DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 9, 10, 18, 20, 21, 23, 25-27, 38-42, 45, 46, 50, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima in view of Dustin et al. (US 2019/0198190 A1) (“Dustin”), and Stinger (US 3900654).
With respect to claim 1, Kuwajima discloses a conductive composite comprising a first layer of elastomeric polymer, a layer of conductive fluorofluid – fluororesin layer B - on the first layer of elastomeric polymer, and a second layer of elastomeric polymer on the layer of conductive fluorofluid (0126, 0127, 0137, 0146).  The Examiner notes fluororesin of the fluororesin layer B was interpreted as a fluorofluid as Kuwajima does not disclose the fluororesin being cured.  Kuwajima does not specifically disclose that the fluororesin of the fluororesin layer B is a fluid. 
Dustin discloses a conductive composite comprising a conductive fluorofluid comprising thermoplastic elastomers such as perfluoropolyether (abstr., 0006, 0007, 0049), the thermoplastic elastomers having viscosity (0048) overlapping the range of the fluorinated component of the instant invention as disclosed in the Specification, and forming a paste (0059), which behaves like a fluid (0065).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive fluorofluid of Kuwajima as a fluid, as it is known in the art of conductive composites to use fluorinated components that are fluids. It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
The references are silent with respect to the edges of the conductive composite being sealed around the layer of conductive fluorofluid.  Stinger teaches a conductive composite wherein the edge of the conductive composite is sealed around the layer of the conductive elastomer layer corresponding to the conductive fluorofluid of the present invention (abstr., col. 6, lines 26-56, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to seal the edges of the conductive composite of Kuwajima around the layer of the conductive fluorofluid to insulate the layer of the conductive fluorofluid.

Regarding claim 2, Kuwajima, Dustin and Stinger disclose the conductive composite of claim 1.  Kuwajima discloses the layer of conductive fluorofluid comprising a fluorinated component and a conductive additive (0076-0078, 0126, 0127, 0131).
As to claim 3, Kuwajima, Dustin and Stinger disclose the conductive composite of claim 2.  Kuwajima discloses the fluorinated component including a perfluoroalkylvinylether (0079), but is silent with respect to fluorinated component including perfluoropolyether, a fluorinated acrylate oligomer or combinations thereof.  Dustin discloses a conductive composite comprising perfluoropolyether (abstr., 0006, 0007, 0049).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fluorinated component of conductive fluorofluid of Kuwajima comprising perfluoropolyether, as it is known in the art of conductive composites to use perfluoropolyether; it has been held to select a known material based on its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Kuwajima, Dustin and Stinger disclose the composite of claim 2.  Kuwajima is silent with respect to the fluorinated component having a viscosity in a range as recited in the claim.  Dustin discloses a conductive composite wherein the thermoplastic elastomer such as perfluoropolyether (0048, 0049) has a viscosity within the claimed range or overlapping the claimed range, e.g. from about 100 cP to about 100,000 cP, from about 50,000 cP to about 75,000 cP (0048).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fluorinated component of the composite of Kuwajima having viscosity as recited in Dustin, as such viscosity of fluorinated components is known in the art of conductive composites.
With respect to claim 9, Kuwajima, Dustin and Stinger teach the composite of claim 2.  Kuwajima discloses the conductive additive including carbon fibers and a metallic material (0126, 0127).
Regarding claim 10, Kuwajima, Dustin and Stinger teach the composite of claim 2.  Kuwajima discloses the conductive additive includes a metallic material including stainless steel, iron, nickel, and copper (0127).
As to claim 18, Kuwajima, Dustin and Stinger teach the composite of claim 1.  Kuwajima discloses the first layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025).
With respect to claim 20, Kuwajima, Dustin and Stinger disclose the composite of claim 1.  Kuwajima discloses the second layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025, 0146).
With respect to claim 21, Kuwajima, Dustin and Stinger teach the composite of claim 1.  Kuwajima discloses a thickness of the first layer of elastomeric polymer of about 3 mm (0191), which is within the claimed range.  Kuwajima discloses that thickness of each layer of the composite is approximately determined based on the purpose and usage patterns (0160).  
With respect to claim 23, Kuwajima, Dustin and Stinger teach the composite of claim 1.  Kuwajima discloses a thickness of the second layer of elastomeric polymer of about 3 mm (0191), which is within the claimed range.  Kuwajima discloses that thickness of each layer of the composite is approximately determined based on the purpose and usage patterns (0160).  
Regarding claim 25, Kuwajima, Dustin and Stinger teach the composite of claim 1.  Kuwajima discloses the thickness of the layer of conductive fluorofluid being less than a thickness of the first layer (0191, Table 2, page 11).
With respect to claim 26, Kuwajima, Dustin and Stinger teach the composite of claim 1.  The references are silent with respect to a thickness of the layer of conductive fluorofluid being greater than at least one of a thickness of the first layer of elastomeric polymer and a thickness of the second layer of elastomeric polymer, however, Kuwajima discloses that thickness of each layer of the composite is approximately determined based on the purpose and usage patterns (0160), thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the thickness of conductive fluorofluid layer with respect to the thicknesses of the layers of elastomeric polymers based on the intended use of the composite.
Regarding claim 27, Kuwajima, Dustin and Stinger teach the composite of claim 1.  Kuwajima is silent with respect to a thickness of the layer of conductive fluorofluid being greater than the total of a thickness of the first layer of elastomeric polymer and a thickness of the second layer of elastomeric polymer, however, Kuwajima discloses that thickness of each layer of the composite is approximately determined based on the purpose and usage patterns (0160), thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the thickness of conductive fluorofluid layer with respect to the thicknesses of the layers of elastomeric polymers based on the intended use of the composite.
With respect to claim 38, Kuwajima, Dustin and Stinger teach the composite of claim 1.  Stinger teaches a conductive composite wherein the conductive elastomer layer corresponding to the conductive fluorofluid of the present invention is sealed by an edge length of an insulating film corresponding to the elastomeric polymer of the instant invention, as the insulated type of edge is preferred in many applications (abstr., col. 6, lines 26-56, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide in the conductive composite of Kuwajima an edge length of elastomeric polymer around the layer of conductive fluorofluid sealing the conductive fluorofluid within the conductive composite to insulate the edge of the conductive fluorofluid.
Regarding claim 39, Kuwajima, Dusting and Stinger teach the composite of claim 39.  Stinger discloses the edge length equal to the thicknesses of the two insulating films corresponding to the first layer of elastomeric polymer and the second layer of the elastomeric polymer (Fig.).  Changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding claim 40, Kuwajima, Dustin and Stinger teach the composite of claim 1.  Kuwajima dislcoses the second layer of elastomeric polymer is bonded to the first layer of elastomeric polymer (0139).
With respect to claim 41, Kuwajima, Dustin and Stinger teach the composite of claim 1.  Kuwajima discloses the sheet resistance of 1x100 Ω· to 1x109 Ω·cm (0131).  The range of sheet resistance overlaps the range recited in claim 41; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 42, Kuwajima, Dustin and Stinger teach the composite of claim 1, but do not disclose explicitly the composite exhibiting an elongation at break of greater or equal to about 10%.  Kuwajima teaches the first layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025), and the second layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025, 0146).  Kuwajima discloses the fluorinated component includes a perfluoroalkylvinylether (0079).  Dustin discloses a conductive composite comprising perfluoropolyether (abstr., 0006, 0007, 0049).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fluorinated component of conductive fluorofluid of Kuwajima comprising perfluoropolyether, as it is known in the art of conductive composites to use perfluoropolyether; it has been held to select a known material based on its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Since the composite according to Kuwajima and Dustin has the same first layer, the second layer and the layer of conductive fluorofluid as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the conductive composite of Kuwajima and Dustin has an elongation at break that satisfies claim 42.
Regarding claim 45, Kuwajima, Dustin and Stinger teach the composite of claim 1, but do not disclose explicitly the composite exhibiting a tensile strength greater than or equal to about 3 MPa.  Kuwajima teaches the composite of claim 1, wherein the first layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025), and the second layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025, 0146).  Kuwajima discloses the fluorinated component includes a perfluoroalkylvinylether (0079).  Dustin discloses a conductive composite comprising perfluoropolyether (abstr., 0006, 0007, 0049).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fluorinated component of conductive fluorofluid of Kuwajima comprising perfluoropolyether, as it is known in the art of conductive composites to use perfluoropolyether; it has been held to select a known material based on its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Since the composite according to Kuwajima and Dustin has the same first layer, the second layer and the layer of conductive fluorofluid as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the conductive composite of Kuwajima and Dustin has a tensile strength that satisfies claim 45.
As to claim 46, Kuwajima, Dustin and Stinger teach the composite of claim 1, but do not disclose explicitly the composite exhibiting a density of less than about 7 g/mL.  Kuwajima teaches the composite of claim 1, wherein the first layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025), and the second layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025, 0146).  Kuwajima discloses the fluorinated component includes a perfluoroalkylvinylether (0079).  Dustin discloses a conductive composite comprising perfluoropolyether (abstr., 0006, 0007, 0049).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fluorinated component of conductive fluorofluid of Kuwajima comprising perfluoropolyether, as it is known in the art of conductive composites to use perfluoropolyether; it has been held to select a known material based on its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Since the composite according to Kuwajima and Dustin has the same first layer, the second layer and the layer of conductive fluorofluid as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the conductive composite of Kuwajima and Dustin has a density that satisfies claim 46.
With respect to claim 50, Kuwajima, Dustin and Stinger teach the composite of claim 1, but do not discloses explicitly the conductive fluorofluid having a loss modulus greater than a storage modulus.  Dustin discloses a conductive composite wherein a conductive composition has a loss modulus greater than a storage modulus, the composition behaving more like a fluid than solid (0072).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive fluorofluid of Kuwajima having a loss modulus greater than a storage modulus as such characteristic is known in the art of conductive composites.
With respect to claim 51, Kuwajima, Dustin and Stinger teach the composite of claim 1.  Kuwajima discloses that the composite can be a portion of an aircraft in a weather resistance application (0176).



Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima, in view Dustin and Stinger, and further in view of Bories-Azeau et al. (US 9199438 B2) (“Bories-Azeau”).
With respect to claims 11 and 14, Kuwajima, Dustin and Stinger teach the composite of claim 1, but are silent with respect to the fluorofluid comprising a compatibilizing agent.  Bories-Azeau discloses a conductive composite (abstr.), comprising a nonionic organic surfactant Zonyl FSO 100 - helping to disperse the conductive material in a liquid vehicle (col. 12, lines 43-56).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the layer of conductive fluorofluid of Kuwajima with an organic compatibilizing agent such as a nonionic surfactant to help disperse the conductive material within the conductive fluorofluid.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima, in view of Dustin and Stinger, and further in view of Mittal et al. (US 2011/0281070 A1) (“Mittal”).
With respect to claim 16, Kuwajima, Dustin and Stinger disclose the composite of claim 1, but are silent with respect to an additive as recited in the claim.  Mittal discloses a fluoropolymer that is a host material for conductive materials, the host material including antioxidants and a phenolic as additives (0070, 0072).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the composite of Kuwajima and Dustin such additives as antioxidants and a phenolic as it is known in the art of conductive composites to include such additives.  It has been held to select a known material based on its suitability for its intended use to ab an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima, in view of Dustin and Stinger, and further in view of Severinsen (US 4037009).
With respect to claims 30 and 31, Kuwajima, Dustin and Stinger disclose the composite of claim 1.  Kuwajima discloses the composite comprises fiber-reinforced layer – layer C - in contact with the layer of conductive fluorofluid (0146, 0147), but is silent with respect to the reinforcement being a mesh.  Severinsen discloses a conductive composite (abstr.) comprising a knitted mesh – a fabric - embedded in an elastomer to increase the tensile strength of the composite (abstr., col. 1, lines 22-46).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the composite of Kuwajima a reinforcement mesh such as a mesh fabric, in contact with the layer of conductive fluorofluid to increase the tensile strength of the composite.

Response to Arguments
Applicant’s arguments filed on April 6, 2022 have been fully considered.
In view of the recent amendment objections with respect to claims 25-27 have been withdrawn, and 35 USC 112(b) rejection with respect to claim 39 has been withdrawn.
The Applicant has argued Kuwajima does not disclose the fluroresin layer B would be a fluid, and there is no sealing disclosed around the fluororesin layer B.  The Examiner notes the combination of Kuwajima and Dustin discloses the fluororesin layer B which is a fluid, and the reference of Stinger discloses edges of a conductive composite being sealed around a layer of a conductive resin, as discussed above.
The Applicant argued the thermoplastic elastomer of Dustin is not a fluid. The Examiner notes Dustin discloses a thermoplastic elastomer that is interpreted as being a fluid.  Dustin discloses a conductive composite comprising a conductive fluorofluid which is a fluid – the thermoplastic elastomers of the conductive fluorofluid having viscosity (0048) overlapping the range of the fluorinated component of the instant invention as disclosed in the Specification and forming a paste (0059), which behaves like a fluid (0065).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783